PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_06_EN.txt. 140

SEPARATE OPINION OF M. ERICH.
[ Translation. |

Although I agree with the operative part of the Court’s
judgment, I regret that I have been unable to concur on
every point in its arguments. I think therefore I ought briefly
to state my dissenting opinion..

The two sources invoked by the Parties as binding upon
them, namely their declarations accepting the compulsory juris-
diction of the Court and the Treaty of 1931 for as long as it
continued in force, indicated between them the extent of the
mutual obligation of both Parties to submit their disputes to
the Permanent Court of International Justice. There is no
doubt that this mutual obligation based upon the declarations
was in a certain measure extended by the conclusion of the
Treaty.

Disregarding for the moment the argument yatione materia
invoked by the Bulgarian Government in a very general and
even rather diffuse form, which argument the judgment has
rightly held not to be a preliminary objection, I find that the
Bulgarian Government, while disputing the justice of the
Belgian Government’s arguments in favour of the Court’s juris-
diction, asks the latter ‘to declare that it has no jurisdiction
to entertain the Application filed’ and further declares ‘that
the Application submitted by Belgium to.the Permanent Court
of International Justice cannot be entertained’’.

The question whether the Bulgarian Memorial, when it
speaks either of ‘‘questions of jurisdiction and admissibility”
or of “the question of jurisdiction and admissibility’’, intended
to raise a single objection implying two objections, or two
different objections, is of no decisive importance.

Bulgaria disputed the treaty bases of the Court’s jurisdiction,
alleging generally the absence of any international element in
the present dispute and advancing, in the second place, with
regard to the declarations, the objection ratione temporis. The
objection based upon Article 3 of the 1931 Treaty and disput-
ing the admissibility of the Application, is of a different char-
acter. A party who argues that an application cannot be
entertained is not maintaining thereby that the subject of the
dispute does not fall within the competence of the court in
question; it is adducing a certain circumstance which in its
opinion constitutes an obstacle to proceedings. The same is
true when the party invokes the non-exhaustion of local

80
A./B. 77 (ELECTRICITY COMPANY).—OP. ERICH I4I

remedies or the absence of diplomatic negotiations, both cases
creating a gap which does not affect the jurisdiction of the —
Court as recognized by the parties in question.

An objection to jurisdiction and an objection to admissibil-
ity are not therefore mutually exclusive. They may co-exist
and should be examined separately, even when the same party
has impugned both jurisdiction and admissibility. The fact
that the party raising the objections has apparently confused
them is of no importance, provided that the distinction emerges
in fact from its claims. :

The objection to jurisdiction is obviously a preliminary objec-
tion in relation to the objection to admissibility. If the Court
finds that it has no jurisdiction, the objection to admissibility
lapses, having lost its raison d'être ; if, on the other hand, the
Court declares in favour of its jurisdiction, it has not thereby
affirmed that the application can be entertained.

Accordingly, if we are confronted with an objection to juris-
diction and an objection to admissibility, we should begin by
examining the question of jurisdiction proper. If jurisdiction
is not admitted, the whole case falls to the ground and the
objection to admissibility ceases to have any relevance. In the
opposite case the force of the objection to admissibility is
unimpaired and remains to be examined separately. The same
is obviously true when it is found that an objection to the
jurisdiction of the Court is closely: bound up with the merits
of the dispute; the jurisdiction is here too preserved, at least
for the time being.

The objection relating to exhaustion of internal remedies is
indivisible. The Party who advances this objection does not
mean that, from the point of view of the Treaty, these rem-
edies are not exhausted, but that, from another point of view,
that of the declarations, the objection based on exhaustion
does not operate. The remedies. are either exhausted or they
are not. Once the objection based on alleged non-exhaustion
is found to be just, it is impossible to cancel the effects of
that finding by admitting also that the jurisdiction of the Court
is established. The establishment of jurisdiction does not of
itself suffice to rule out the objection to the application being
entertained.

#
* *

The argument ratione materiæ, that is to say the general
and somewhat diffuse objection whereby the Bulgarian Govern-
ment seeks to exclude the Court’s jurisdiction, was rightly
denied to be a preliminary objection and was reserved for

81
A./B. 77 (ELECTRICITY COMPANY).—OP. ERICH 142

examination with the merits. The objection ratione temporis,
which likewise challenges the jurisdiction of the Court, is logic-
ally subordinate to the objection ratione materiæ in the sense
that, should the latter be subsequently approved by the Court,
the argument vatione temporis would lose its raison d'être and
become inoperative. If we find that the case is not a dispute
in the international sense, the question of priority, or other-
wise, of date would no longer arise.

But since the Court has already examined the argument
vatione temporis, I should like to offer a few observations on
this subject.

The reservation ratione temporis inserted in many interna-
tional undertakings appears in different terms. ‘When we exclude
“disputes which have their origin in facts prior to the present
Convention”, that expression appears perhaps more restricted
than the words used in the Belgian declaration: ‘disputes
arising after the ratification of the present declaration with
regard to situations or facts subsequent to this ratification” ;
fundamentally there is little difference between the intentions
of the contracting States. Any dispute caused by facts or
measures of a legal character prior to a certain decisive and
crucial date are excluded from the application of the rule.
Such formule may be criticised as inexact and likely to cause
confusion, but they must be given the meaning which the
contracting Parties had in mind.

During the first stage of the present dispute, both Parties
apparently considered the origin of their dispute to lie in the
formula contained in the award of the Mixed Arbitral Tribunal
of 1925. The Belgian Application (p. 4), in telling the story
of past events, speaks of the tariff formula fixed by the Arbitral
Tribunal. Until 1934 the application of this formula gave rise
to no difficulties, but disagreement arose for the first time in
the last quarter of that year. The compromise arranged for
1935 was not prolonged, ‘and the dispute again arose with
regard to calculating the tariff for the first quarter of 1936”.
In its Additional Memorial (p. 8) the Belgian Government indi-
cates as follows what it regards as the criterion in order that
the reservation in the Belgian declaration may apply: “.... it
is not enough that the dispute arising subsequently to this
declaration should have some relation with a situation in law
or of fact prior thereto; the dispute must arise with actual
regard to that situation”. The same phrase “with regard to”
is therefore found both in this general and abstract formulation
of the rule and in the above-mentioned sentence in the Applica-
‘tion which deals with the tariff formula fixed by the Arbitral
Tribunal. In the Belgian Government’s Memorial (p. 14) the
formula fixed by this Tribunal is called “the disputed formula’.

82.
A./B. 77 (ELECTRICITY COMPANY).—OP. ERICH 143

From these expressions and from several others it would appear
that the Belgian Government in the first stage of the dispute
regarded certain alleged acts by the Bulgarian authorities to
be the subject-matter of the dispute, but held the formula to
be the source of it, in other words, the situation with regard
to which the dispute arose.

If the Mixed Arbitral Tribunal had complied with the Com-
pany’s request when asked to give an interpretation of the
arbitral award of May 27th, 1925, the dispute submitted to
this Tribunal would obviously have been a dispute directly
with regard to the arbitral award. And the same is true when
the Bulgarian courts were required to adjudicate upon the
matter. The salient point upon which their discussions turned
was precisely ‘‘the disputed award” of 1925. As the decisions
by the courts failed to satisfy the Company, the protecting
State, Belgium, applied to the Court. It is certainly not ‘the
disputed formula” as such which was submitted to the examin-
ation of the Court. If it were so, this formula would have
to be regarded as the actual subject of the dispute. The
Belgian complaints are directed against certain acts of the
Bulgarian authorities, and it is these acts which constitute the
subject of the dispute ; it was they which occasioned it. Essen-
tially, however, they obviously asswme the existence of prior
situations or facts (cf. the Court’s judgment in the case of the
Moroccan Phosphates, p. 24). The dispute derives from facts
prior to March roth, 1926. The disputed award constitutes a
situation prior to the crucial date. That prior situation gave
birth to differences of opinion that arose subsequently to that date.

If taken in a very limited sense, the ratione temporis reservation,
emphasized by many countries in their declarations, might
become almost void of substance. Alleged damage suffered
before the entry into force of the undertaking could be resus-
citated by a claim submitted to some national judicial or
administrative authority subsequently to the crucial date. The
final dismissal of the claim could then be alleged as an unlawful :
act and as the element giving birth to the dispute. In this
way the interested party would be enabled to revive a dispute
to which, under the reservation, the convention ought not to

apply.

For the reasons given above, I.am inclined to regard the
present dispute as having arisen with regard to a situation
prior to ratification of the declaration. But the ratione tem-
‘ports reservation operates only within the limits of that declar-
ation ; it was not inserted in the 1931 Treaty, which was still
in force at the time when the case was submitted to the

II 83
A./B. 77 (ELECTRICITY COMPANY).—OP. ERICH 144

Court. Since the Court has adjudicated upon the vatione
temporis objection before giving any decision in regard to the
preliminary ratione materiæ objection, I must declare at this
stage that the distinction according to whether the dispute is
prior or subsequent to a certain date does not apply in so far
as concerns the 1931 Treaty.

- Ok
* *

The Court has admitted the justice of the Bulgarian objec-
tion based on failure to exhaust internal remedies. The
Application must therefore be regarded as inadmissible. Accord-
ing, however, to the view that prevailed, the force of this
finding is invalidated by the fact that the Court’s jurisdiction
is accepted on the basis of the declarations of adherence to
the optional clause. Even if the contrary conclusion had
prevailed, the admission of the dispute as having arisen with
regard to a situation subsequent to ratification would have
meant that Belgium would still have the right to submit to
the Court a fresh application on the basis of the mutual declar-
ations.

In these circumstances, I can be brief on the question of
exhaustion. I would only say that the conditions required
under Article 3 of the 1931 Treaty were not fulfilled at the
time when the Belgian Government applied to the Court. At
the same time, the local redress rule, even if established in a
treaty clause, is not incompatible with certain departures
from it, although these, unlike the rule itself, are not laid
down in a written text. There are reasons for weighing the
merits of an alleged departure from the rule and for taking
account of what appears reasonable in a particular case. The
Treaty of 1931, which requires that pacific methods of settling
international disputes shall be followed as far as is possible,
was denounced by one of the Parties at the moment when the
Treaty was about to be applied, and was denounced in order
to prevent any examination of the dispute by an international
body. Belgium, who was probably not sure of being able to
approach the Court on the basis of the declaration, the latter
being subject to the yratione temporis reservation, was faced
with a real periculum in mora; the action she took is explained
by the abnormal situation created by the denunciation of the
Treaty. Furthermore, since the Court of Cassation in Bulgaria
delivered its judgment, the internal remedies have in fact been
exhausted.

84
A./B. 77 (ELECTRICITY COMPANY).—OP. ERICH 145

Although I hold that this objection to admissibility should
have been treated separately and independently of the ques-
tion concerning the extent of the Court’s compulsory juris-
diction, I consider that a departure from the local redress rule
was in this case justified. On that account, and notwith-
standing differences of opinion on certain points, I have been
able to concur in the operative part of the judgment.

(Signed) R. Ericu.

85
